NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 26 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


DEREK K. ANCRUM,                                  No. 13-55827

                Petitioner - Appellant,           D.C. No. 3:11-cv-02686-WQH

    v.
                                                  MEMORANDUM*
GARY SWARTHOUT, Warden,

                Respondent - Appellee.

                     Appeal from the United States District Court
                       for the Southern District of California
                     William Q. Hayes, District Judge, Presiding

                               Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

         California state prisoner Derek K. Ancrum appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 2253. We review de novo a district court’s denial

of a habeas corpus petition, see Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2011), and we affirm.

      Ancrum contends that the trial court violated his Sixth and Fourteenth

Amendment rights by failing to discharge a juror who committed misconduct by

communicating with a government witness. This contention fails. Under any

standard of review, the record reflects that there was no reasonable probability that

the communication influenced the verdict. See Caliendo v. Warden of California

Men’s Colony, 365 F.3d 691, 697 (9th Cir. 2004).

      Ancrum next contends that his trial counsel was constitutionally ineffective

for failing to introduce, challenge, and investigate certain evidence. In light of

the overwhelming evidence of guilt, we conclude that the state court’s rejection of

this claim was not contrary to, or an unreasonable application of, Strickland v.

Washington, 466 U.S. 668 (1984). See 28 U.S.C. § 2254(d)(1); Harrington v.

Richter, 562 U.S. 86, 105 (2011).

       Ancrum’s motion to expand the certificate of appealability is denied.       See

9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.



                                          2                                    13-55827